DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,  5, 7-9, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Shohan (WO 2007/1324448).  Shohan discloses, in figs. 1A-1D, 
Re-claim 1, a food product assembly comprising: a support defined by: a handle 110comprising opposed first and second ends and an interior cavity operably connected to the second end; and an extension positioned at the first end of the handle and extending outwardly therefrom; one or more wipes 130 housed within the interior cavity; a removable closure  106 positioned at the handle second end, wherein when the closure is removed from the assembly, the handle cavity is accessible; and a food product positioned such that the extension is housed within an interior of the food product and the handle is exposed for gripping by the user; wherein the one or more wipes are available for removal from the second end of the handle after the closure is removed.
Re-claim 2, wherein the handle and extension are about parallel relative to each other.
wherein the closure is attached to the one or more wipes.
Re-claim 5, wherein the cavity spans the full length of the handle, and further comprises a second closure 107 positioned at the first end of the handle.
Re-claim 7, wherein the one or more wipes are pre- moistened (page 5, [0002]..
Re-claim 8, wherein the one or more wipes can be rolled or folded within the handle cavity.
Re-claim 9, wherein the extension passes through a center of the food product.
Re-method claims 11-13, 15, 18-20, Shohan disclose an invention comprising limitations substantially as claimed, therefore, the invention of Shohan is capable of performing the steps as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shohan .
Re-claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the invention of Shohan with the closure is attached to the wipe, since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re-claims 3 and 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to make the invention of Shohan  from biodegradable for facilitating of disposal, since it has been held to be within the general skill in of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 6, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shohan in view of Rahimi et al. (2015/0060453).
Shohan lacks to disclose the closure comprises a tapered, and the extension has a length and width that are less than the length and width of the handle.
Rahimi et al. teach, in figs. 1B, 8, 12B,  a food product assembly comprising: a support defined by: a handle 106 comprising opposed first and second ends and an interior cavity operably connected to the second end; and an extension 104 positioned at the first end of the handle and extending outwardly therefrom; a closure 110, wherein the closure comprises a tapered, and the extension has a length and width that are less than the length and width of the handle substantially as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Rahimi et al., to modify the invention of Shohan with the closure comprises a tapered to facilitate of plugging the closure, and the extension has a length and width that are less than the length and width of the handle in order to facilitate of inserting it to the product.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 20, 2022